DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 8/11/2020, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are directed to the same invention as that of claims 1-9 of commonly assigned US Pat. No. 10,386,151. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 of U.S. Patent No. 10,386,151 and 1-18 of U.S. Patent No. 10,739,103. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims require less structure than the patented claims and therefore the patented claims already teach or anticipate the presented claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Kudlacek US Pat. No. 4,060,066.
Kudlacek teaches:
In Reference to Claim 1
A bow (bow 10, Fig. 1-5) comprising: 
a frame (10); 
a first limb (16) arranged to support a first rotatable member (40), said first rotatable member comprising a first side, a second side (left/right sides of 40 forming pulleys 52/54), a bowstring track (left track 56), a first cable track (right track 56) and a pass-through aperture (58); 
a second limb (18) arranged to support a second rotatable member (42); 
a bowstring extending between the first rotatable member and the second rotatable member (26); and 
a first power cable (30) comprising a first segment, a pass-through segment and a second segment, the first segment oriented to the first side of the first rotatable member, the pass-through segment oriented in the pass-through aperture, the third segment oriented to the second side of the first rotatable member (a first part of 30 extends along groove 56 on a left side of the pulley 40 at 52, a pass through segment that travels through central aperture 58, and a second part that extends out of the pass through aperture 58 and into a groove 56 on the right side of the pulley at 54, Fig. 2-3).  
In Reference to Claim 2
The bow of claim 1, wherein the first cable track takes up the first segment of the first power cable as the bowstring is drawn (right cable track 56 on 54 takes up 30 during draw, Fig 3-5).  
In Reference to Claim 3
The bow of claim 1, the first rotatable member comprising a second cable track, the first cable track located on the first side of the first rotatable member, the second cable track located on the second side of the first rotatable member (left track 56 on 52 and right track 56 on 54 are arranged on opposite sides of pulley assembly 40).  
In Reference to Claim 4
The bow of claim 3, wherein the first cable track is parallel to the second cable track (the cable tracks 56 are parallel, Fig. 2).  
In Reference to Claim 5
The bow of claim 3, wherein the second cable track takes up the second segment of the first power cable as the bowstring is drawn (the power cable 30 is taken up in each track 40/41 during draw, Fig. 1-6).  
In Reference to Claim 8
A bow (bow 10, Fig. 1-5) comprising: 
a frame (10); 
a first limb (16) arranged to support a first rotatable member (40), said first rotatable member comprising a first side, a second side (left/right sides of 40), a second side (left/right sides of 40 forming pulleys 52/54), a bowstring track (left track56), a first cable track (right track 56) and a pass-through aperture (58), said cable track located on said first side (right track 56 on 54 is on a first side of the assembly); 
a second limb arranged to support a second rotatable member (18/42); 
a bowstring extending between the first rotatable member and the second rotatable member (26); and 
a power cable arranged to be taken up on said cable track (30), said power cable passing through the pass-through aperture, said power cable attaching to a cable post located on said second side (a first part of 30 extends along groove 56 on a left side of the pulley 40 at 52, a pass through segment that travels through central aperture 58, and a second part that extends out of the pass through aperture 58 and into a groove 56 on the right side of the pulley at 54 and extends to a post similar to 62 at bracket 46 on the opposite limb but remains on that side, Fig. 2-5).  
In Reference to Claim 9
The bow of claim 8, the first rotatable member comprising a bowstring post located on said first side (bowstring 26 attaches to connecting posts 34 in line with the first side with track 56 on 52).  
Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. US Pat. No. 4,770,154.
Cook teaches:
In Reference to Claim 10
A bow (20, Fig. 1-21) comprising: 
a first limb supporting a first rotatable member (24), the first rotatable member (28) comprising a first bowstring track (42) and a first terminal post (48); 
a second limb (26) supporting a second rotatable member (30, which is a mirror image of 28, Fig. 1-7, Col. 6 lines 48-50), the second rotatable member comprising a second bowstring track and a second terminal post (as 42 and 48 are in 28); 
a bowstring comprising a first end attached to the first terminal post and a second end attached to the second terminal post (bowstring 32 has first and second ends 34/36 anchored at respective posts 48); 
wherein the first bowstring track and the second bowstring track are oriented in a bowstring plane (string ends 34/36 extend around tracks 42 in the same plane), and the first terminal post is laterally offset from the bowstring plane (each bowstring end is anchored at 48 which is laterally offset from the bowstring plane of 42 as it is aligned with passageway 50 of adjacent cam 40).  
In Reference to Claim 11
The bow of claim 10, wherein the second terminal post is laterally offset from the bowstring plane (each bowstring end is anchored at 48 which is laterally offset from the bowstring plane of 42 as it is aligned with passageway 50 of adjacent cam 40).  
In Reference to Claim 12
The bow of claim 10, the first rotatable member comprising a cable track (cables 49 are attached at posts 44 on each side of the bowstring 34, and cable 46 is located on a side of bowstring 34), wherein the first terminal post is located to a first side of the bowstring plane (bowstring post 48 is located on the side closer to 46) and the cable track is located to a second side of the bowstring plane (49 is located on the same second side or the opposite side as it is split).  
In Reference to Claim 13
The bow of claim 12, comprising a first power cable (46 or 49), the first rotatable member comprising a first cable terminal, the first power cable attached to the first cable terminal, the first cable terminal located to the first side of the bowstring plane (both 46 and 49 are attached on the first side, Fig. 1-7).  
In Reference to Claim 14
The bow of claim 13, comprising a second power cable (46 or opposing 49), the first rotatable member comprising a second cable terminal, the second power cable attached to the second cable terminal, the second cable terminal located to the first side of the bowstring plane (49 is anchored at a terminal located on the first side or the opposite side as it is split).  
In Reference to Claim 15
The bow of claim 14, the first rotatable member comprising a cable anchoring track, a portion of the second cable oriented in the cable anchoring track (46 is anchored after passing through tracks 40/50 while 49 is anchored in tracks about 44), the cable anchoring track located to the second side of the bowstring plane (49 is located to the opposing second side or 46/49 is anchored to the same second side).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103a as being unpatentable over Kudlacek as applied to claim 3 above and further in view of Yehle US Pat. No. 9,879,936.
In Reference to Claims 6-7
Kudlacek teaches:
The bow of claim 3, the first rotatable member supported by an axle (31), the first power cable comprising a first end attached to an anchor and a second end attached to an anchor (24-27).  
Kudlacek fails to teach:
The ends of the power cable being attached to the axle.
Further, Yehle teaches:
A bow with a frame, limbs, rotatable members, bowstring attached to the rotatable members are each end, and power cables extending along different planes on the rotatable members and being attached to axles at each end (Fig. 5-9, 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kudlacek to have modified the power cables to have been anchored to axles at their ends as this is a commonly known and used way to secure power cables to cams in the art and in order to allow the cables to be drawn more during use increasing the power stroke as taught by Yehle (Col. 6 lines 13-33).
Claims 16-18 are rejected under 35 U.S.C. 103a as being unpatentable over Cook as applied to claim 15/12 above and further in view of Kudlacek US Pat. No. 4,060,066.
In Reference to Claim 16
Cook teaches:
The bow of claim 15, the second power cable passing through an aperture in the first rotatable member (46 passes through an aperture passageway 50).  
Cook fails to teach:
The power cables having mid portions passing through an aperture in the rotatable member from one side to an opposite side.
Further, Kudlacek teaches:
A bow (bow 10, Fig. 1-5) comprising: 
a frame (10); 
a first limb (16) arranged to support a first rotatable member (40), said first rotatable member comprising a first side, a second side (left/right sides of 40 forming pulleys 52/54), a bowstring track (left track 56), a first cable track (right track 56) and a pass-through aperture (58); 
a second limb (18) arranged to support a second rotatable member (42); 
a bowstring extending between the first rotatable member and the second rotatable member (26); and 
a first power cable (30) comprising a first segment, a pass-through segment and a second segment, the first segment oriented to the first side of the first rotatable member, the pass-through segment oriented in the pass-through aperture, the third segment oriented to the second side of the first rotatable member (a first part of 30 extends along groove 56 on a left side of the pulley 40 at 52, a pass through segment that travels through central aperture 58, and a second part that extends out of the pass through aperture 58 and into a groove 56 on the right side of the pulley at 54, Fig. 2-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cook to have modified the power cables to have extended through a central aperture in the rotatable members in order to increase the limb flexure and stored energy during draw as taught by Kudlacek (Col. 1 lines 54-64).
In Reference to Claim 17
Cook as modified by Kudlacek teaches:
The bow of claim 12, comprising a power cable, the power cable comprising a first portion located to the first side of the bowstring plane and a second portion located to the second side of the bowstring plane (as modified by Kudlacek: a first part of 30 extends along groove 56 on a left side of the pulley 40 at 52, a pass through segment that travels through central aperture 58, and a second part that extends out of the pass through aperture 58 and into a groove 56 on the right side of the pulley at 54, Fig. 2-3).
In Reference to Claim 18
Cook as modified by Kudlacek teaches:
The bow of claim 17, the power cable extending around a rotation axis of the first rotatable member and crossing itself at a crossing point (Cook: 46 along 42 crosses itself, Fig. 3, Kudlacek: Fig. 2-5).  
Claims 19-20 are rejected under 35 U.S.C. 103a as being unpatentable over Cook and Kudlacek as applied to claim 18 above and further in view of Kempf US Pat. No. 9,377,267.
In Reference to Claim 19
Cook as modified by Kudlacek teaches:
The bow of claim 18 as rejected above.  
Cook fails to teach:
Wherein the power cable contacts itself at the crossing point.
Further, Kempf teaches:
A bow (Fig. 1-12) comprising: a frame (10); a first limb arranged to support a first rotatable member (14/18), said first rotatable member comprising a first side, a second side, a bowstring track (84), a first cable track (43/108/117); a second limb arranged to support a second rotatable member (16/20); a bowstring extending between the first rotatable member and the second rotatable member (22); and 
a first power cable (44) comprising a first segment, a mid-segment and a second segment, the first segment oriented to the first side of the first rotatable member, the mid-segment oriented at a crossing point (Fig. 11/12), the power cable contacting itself at the crossing point, Fig. 11-12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cook to have modified the power cables to have crossed and contacted itself at the pass through aperture as this is a known arrangement in the art and further in order to allow the cams to be synchronized during use and to be set up to rotate further which allows for a higher draw force as taught by Kempf (Col. 1 lines 40-56).
In Reference to Claim 20
Cook as modified by Kudlacek and Kempf teaches:
The bow of claim 19, wherein the power cable passes through an aperture in the first rotatable member adjacent to the crossing point (Kudlacek: Fig. 2-5).  
Brief Discussion of Other Relevant Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Evans (2010/0269808) teaches a similar bow wherein the bowstring is anchored to the rotatable members at posts offset from the bowstring plane (Fig. 2, 9) as does Park (8,833,349) and Larson (6,360,735) in Fig. 21, and Darlington (4,926,832).
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711